Citation Nr: 1421615	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  06-06 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for joint pain, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991, including service in Southwest Asia from November 1990 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD); post-operative residuals of fibroid tumors, claimed as due to undiagnosed illness; dysmenorrhea and menorrhagia, claimed as due to undiagnosed illness; joint pain, claimed as due to undiagnosed illness; and gastroesophageal reflux disease (GERD), claimed as due to undiagnosed illness. 

In the course of the appeal, by way of an October 2013 decision, the Board denied service connection for an acquired psychiatric disorder, post-operative residuals of fibroid tumors, dysmenorrhea and menorrhagia, and GERD.  The Board also remanded the issue of service connection for joint pain for further development.  In a February 2014 rating decision, the Appeals Management Center granted service connection for lumbar strain and for bilateral iliotibial band syndrome with bilateral pesanserine bursitis, both considered as part of the claim for service connection for "joint pain."  As such, the only issue remaining before the Board is as listed on the title page.

In March 2010, the Veteran advised the RO that she had moved to San Antonio, Texas.  In May 2010, the Veteran testified before the undersigned during a hearing held at a VA facility in San Antonio, Texas.  A transcript of the proceeding is of record.

The Board additionally notes that in February 2014, the Disabled American Veterans (DAV) submitted a form waiving a 30-day waiting period in connection with the Veteran's claim.  However, in December 2003, the Veteran had previously submitted a VA form 21-22A (Appointment of Individual as Claimant's Representative) in favor of The American Legion.  The American Legion acknowledged this representation in January 2004.  In February 2014, VA sent the Veteran a letter asking her to clarify her desires regarding representation.  The Veteran did not respond to the February 2014 letter.  The Board notes that as the December 2003 appointment of The American Legion has not been revoked, the Veteran is still represented by The American Legion, and the February 2014 submission by the DAV appears to have been made in error.  

(The Board observes that following development of the case, an supplemental statement of the case (SSOC) was furnished to the Veteran addressing the issue on appeal in February 2014.  While the heading to the body of the SSOC identifies DAV as having POA in this matter, the cover letter indicates that a copy of the SSOC was furnished to the American Legion.  Thus, the Board concludes that any error in incorrectly identify the POA in the body of the SSOC is harmless as a copy of the letter was furnished to the Veteran's accredited representative.)  

During the May 2010 hearing, the Veteran raised a claim for service connection for a headache disorder, to include as due to undiagnosed illness.  This issue was previously referred to the AOJ for appropriate action.  As it is unclear whether action has been taken with respect to this issue, it is again referred for appropriate action by the AOJ.


FINDING OF FACT

The most probative evidence of record does not support a finding that the Veteran has epicondylitis of the elbow resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed epicondylitis of the elbow that is related to active military service or events therein.



CONCLUSION OF LAW

The Veteran's claimed epicondylitis of the elbow was not incurred in or aggravated by active service, nor may it be presumed to be related to her period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Stegall Concerns

In October 2010, October 2012, and October 2013, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC), for further development.  The Board instructed the RO to obtain the Veteran's VA treatment records from 1991 to 1998, and from 2008 through the present.  The records from 2008 through the present were obtained and associated with the Veteran's Virtual VA file.  In October 2012, the AMC attempted to obtain the Veteran's VAMC records from the 1990s from the Central Alabama Veterans Health Care System (CAVHCS).  The AMC was informed in December 2012 that they had no records.  In January 2013, the AMC contacted the Veteran and discovered that for the time period in question; the Veteran had changed her name to her maiden name.  Later in January 2013, the AMC contacted CAVHCS and requested the Veteran's records from 1991 to 1998, using her maiden name.  CAVHCS forwarded records to the AMC which reflect that the Veteran established care at CAVHCS in April 1998.  Consequently, in April 2013, the AMC informed the Veteran that there were no records for the Veteran from CAVHCS for the time period of January 1991 to April 1998.  The Veteran was requested to provide the records, if they were in her possession.  The Veteran did not respond to the letter, and in May 2013, the AMC made a formal finding of the unavailability of the records.

The Board also requested that the Veteran be scheduled for a VA examination.  The Veteran underwent the requested VA examinations in December 2011 and May 2013.  In particular, the December 2011 VA examination followed the Gulf War Examination protocol, and the examiner provided support for the given opinions.  Additionally, in December 2013, the May 2013 VA examiner provided an addendum opinion to supplement her prior examination report.  In light of the aforementioned actions, the Board finds that there has been substantial compliance with the requirements articulated in the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A letter dated in March 2004 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist her in obtaining additional relevant evidence.  

The Veteran was advised of the status of her claim in February 2009.

In April 2012 the Veteran was informed of the manner in which VA determines disability ratings and effective dates.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  Therefore, the record reflects that she was provided with a meaningful opportunity during the pendency of his appeal such that any error in the timing of the notice did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record.  VA examinations were conducted.  The Board finds that the examinations were adequate in that they were performed by trained health care providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ), during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the evidence necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection Claim

      A.  Law and Regulations

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or ACDUTRA, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2012); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The presumption provision applies only to periods of active duty, not INACDUTRA.  See Biggins, supra; see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) [if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period]. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

      B.  Joint Pain 

Concerning the claim for service connection for joint pains, service treatment records show that on demobilization examination in April 1991 the Veteran denied experiencing arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; and painful or "trick" shoulder or elbow.  She indicated that she had recurrent back pain and "trick" or locked knee.  The examiner indicated that the Veteran's upper extremities, lower extremities, and spine were normal.

A private treatment record from October 1998 contains the Veteran's complaints of lower back pain.  Another record from January 2003 reflects multiple myalgias of uncertain etiology.

A January 2003 letter from D.M.M., M.D., reflects the Veteran's history of intermittent arthralgias in both the upper and lower extremities dating back approximately 10 years.  Dr. M. dated the beginning of the arthralgias to the Veteran's service in the Gulf.

At her May 2010 Board hearing, the Veteran reported that she experienced joint pain in 1991.  She said that she had pain in her knees, elbows, and all over her body.

On VA Gulf War protocol examination in December 2011, the Veteran's history was reviewed.  Among the diagnoses was chronic fatigue syndrome.  The examiner noted the Veteran's history of chronic fatigue since 1991, with episodes of severe fatigue once per month including myalgias, arthralgias, night sweats, and problems getting out of bed.  He indicated that the signs and symptoms attributable to chronic fatigue syndrome included generalized muscle aches or weakness.

The Board recognizes that service connection for chronic fatigue syndrome was granted in April 2012.  As such, the certain manifestations of pains, such as myalgias and arthralgias, are ascribed manifestations of a service-connected disability.  In that regard the Board observes that the evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of her earning capacity and would constitute pyramiding.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  Thus, because the Veteran's claimed symptoms of myalgias and arthralgias have been associated with her service connected chronic fatigue syndrome, separate service connection is not warranted on a presumptive basis for these symptoms.

However, in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  Specifically concerning the present claim for service connection for joint pains, the Veteran was given a VA examination in May 2013.  The examiner gave diagnoses of back strain, epicondylitis of the elbow, iliotibial band syndrome, and pes anserine bursitis.  The examiner specified that these were all diagnosable conditions.

In December 2013, the examiner provided an addendum to her May 2013 examination report.  She opined that the Veteran's back strain, iliotibial band syndrome, and pes anserine bursitis were at least as likely as not due to her active service.  As noted above, service connection was subsequently granted for these diagnosed disorders in February 2013.

The examiner also opined that it was less likely as not that the Veteran's epicondylitis of the elbow was related to her service.  The examiner explained that there was no documentation of elbow pain during the Veteran's time on active duty.  She noted that on her Report of Medical History form dated 20 April 1991, the Veteran checked "no" for "painful or trick shoulder or elbow".  The examiner explained that if the Veteran had checked "yes" like she did for the knee and back, the examiner could have given her the benefit of some evidence of documentation; but she did not.  As a result, the examiner opined that the Veteran's elbow disorder 
was less likely than not (less than 50 percent probability) incurred in or caused by her claimed in-service injury, event, or illness.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence record shows a currently diagnosed elbow disorder, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has stated that she experienced symptoms of joint pain during service, and that she continued to have such symptoms following discharge from active service.  However, specifically concerning her elbows, such assertions are directly contradicted by the Veteran's notations on her Report of Medical History completed in April 1991 at the end of her active service.  The Veteran specifically noted on this Report of Medical History that she did not experience arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; and painful or "trick" shoulder or elbow.  The Veteran's statement on this Report of Medical History was made by the Veteran herself contemporaneous with her time on active duty, whereas her current statements are made independently in connection with a claim for financial compensation.  In summary, the Board finds that the negative record at service discharge with the May 2013 VA examination report and December 2013 addendum to be more probative than the Veteran's lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the VA examiner who conducted the May 2013 examination and wrote the December 2013 addendum concluded that the Veteran's elbow disorder was less likely as not the result of her active duty.  The examiner discussed the pertinent evidence, noting that what the service records did and did not show.  In essence, despite examining the Veteran, obtaining a history from her, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's current elbow disorder to her military service.  The examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this examiner's conclusions, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's conclusion that the Veteran's elbow disorder is less likely than not related to his service to be of greater probative value than the unsupported lay statements from the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Finally, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis to a compensable degree within one year of discharge from active duty.  As such, service connection for joint pain cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for joint pain, beyond the prior grants that were described in the introduction, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for joint pain is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


